SALE AND PURCHASE AND TRANSFER AGREEMENT REGARDING THE SALE AND PURCHASE AND TRANSFER OF A PARTNERSHIP INTEREST IN SAUERESSIG GMBH + CO. KG JUNE 2, 2010 [Missing Graphic Reference] Allen & Overy LLP 0088098-0000002 FR:6323097.3 SALE AND PURCHASE AND TRANSFER AGREEMENT by and among Mr. Kilian Saueressig, Lünten Nork 123, 48691 Vreden, Germany, (hereinafter referred to as the "Seller"), Matthews International Holding GmbH, Rudolf-Diesel-Straße 16, 52428 Jülich, Germany, (hereinafter referred to as the "Purchaser "), and Matthews International Corporation, 2 North Shore Center, Pittsburgh, USA, (hereinafter referred to as the "Guarantor"). The Seller, the Purchaser and the Guarantor hereinafter collectively referred to as the "Parties" and each of them as a "Party". 0088098-0000002 FR:6323097.3 2 CONTENTS Clause
